Citation Nr: 0204335	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a stress fracture of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for the residuals of a 
stress fracture of the left hip, and denied entitlement to a 
permanent and total disability rating for non-service 
connected pension purposes.  The veteran perfected an appeal 
of that decision.

In a January 2001 rating decision the RO granted entitlement 
to a permanent and total disability rating for non-service 
connected pension purposes.  The Board finds, therefore, that 
that issue is no longer in contention.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The RO denied entitlement to service connection for the 
residuals of a stress fracture of the left hip in November 
1998, and that decision became final in the absence of an 
appeal.

3.  The evidence submitted subsequent to the November 1998 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.


CONCLUSION OF LAW

The November 1998 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
stress fracture of the left hip is final, new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in July 1969 the 
veteran hurt his right hip while performing a man-carry, 
which was assessed as a questionable stress fracture.  On the 
following day his complaint of pain in the right hip was 
attributed to a mild sprain, and he was placed on crutches.  
He continued to receive treatment through the end of July 
1969, when an orthopedist found his complaints were not 
likely due to a stress fracture.  He again complained of pain 
in the right hip in November 1969, at which time it was 
determined that a fracture had never been demonstrated.  
Examination of the hip failed to reveal any abnormalities, 
and his complaints were again assessed as a sprain.  

He again complained of intermittent pain in the right hip in 
January and March 1970, and in March 1970 he reported having 
fractured the right hip while in basic training, with trouble 
ever since.  An X-ray study of the hips in March 1970 was 
negative.  In November 1970 the veteran reported having pain 
in both hips, and the treating physician then stated that 
prior X-ray studies of the right hip were negative.  In 
conjunction with his September 1971 separation examination 
the veteran reported having experienced broken bones, which 
the examining physician described as a fracture of the left 
arm at the age of five years.  Physical examination of the 
lower extremities revealed no abnormalities.

In April 1979 the veteran claimed entitlement to compensation 
benefits for a stress fracture of the left hip.  Based on the 
service medical records, in a May 1979 rating decision the RO 
denied entitlement to service connection for a stress 
fracture of either hip.  The veteran was notified of the May 
1979 decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 
(1978).

The veteran again claimed entitlement to compensation 
benefits for a stress fracture of the left hip, and in 
support of that claim he submitted a June 1988 hospital 
summary showing that he was hospitalized for the treatment of 
alcohol dependence.  While hospitalized he reported having 
incurred a stress fracture of the left hip in 1969, resulting 
in constant pain that had increased in the previous five to 
10 years.  He stated that he had to stop working due to the 
hip pain, but was not then receiving any treatment.  He was 
evaluated by an orthopedist, and an examination and 
X-ray study were normal.  In an August 1988 rating decision 
the RO determined that new and material evidence had not been 
submitted, and denied reopening of the previously denied 
claim.  The veteran submitted a notice of disagreement with 
that decision, and a statement of the case was issued in 
December 1988.  The veteran failed to perfect the appeal, and 
the August 1988 decision is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1988).

In April 1998 the veteran requested that his previous claim 
be reopened, based on evidence in his treatment records at 
the VA medical center (MC).  Those records show that in June 
1998 he complained of having chronic pain in the left hip 
since 1969, which resulted from a stress fracture.  An X-ray 
study then showed no abnormality in the left hip.  Treatment 
records from the University of Louisville Hospital disclose 
that he was treated for a seizure disorder, but make no 
reference to a left hip disorder.

The RO provided the veteran a VA medical examination in 
August 1998, at which time he again reported having incurred 
a stress fracture of the left hip in 1969.  He also reported 
having constant pain in the left hip, but did not use any 
medication. He denied any symptoms in the hip other than 
pain.  Examination revealed full range of motion of both hips 
with pain in the proximal inner thigh at the end of abduction 
of the left hip.  The examination was otherwise normal.  The 
examiner referenced the negative June 1998 X-ray study and 
provided a diagnosis of a history of a stress fracture per 
patient history, normal X-ray left hip.

Based on the evidence shown above, in the November 1998 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran was notified of that decision and 
did not appeal.  The November 1998 decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

The evidence received subsequent to the November 1998 
decision consists of additional VA treatment records showing 
that the veteran received treatment for multiple complaints.  
In February 1990 he reported having been involved in a motor 
vehicle accident, resulting in a compound fracture of the 
left tibia and injury to the left knee.  Two days previously 
he had fallen into a hole, resulting in pain in the left 
lower extremity.  On examination there was pain in the left 
hip along the lateral aspect of the lumbosacral spine, and an 
X-ray study disclosed no evidence of fracture or dislocation 
of the left hip or knee.  The diagnosis was hip and knee pain 
- strain without fracture.

In April 1999 he asserted that he needed a hip replacement 
due to pain.  On examination there was full range of motion 
in both hips, and point tenderness at the left sacroiliac 
joint.  His complaints were then attributed to chronic 
sacroiliitis, and a computerized tomography (CT) scan of the 
hip and an orthopedic evaluation were scheduled.  The CT scan 
of the pelvis and left hip was negative, and the orthopedic 
evaluation in May 1999 resulted in a diagnosis of minimal 
degenerative joint disease of the hip.  The veteran continued 
to receive medication for chronic low back and left hip pain, 
without any objectively documented signs of pathology.  

The RO provided the veteran an additional VA medical 
examination in August 1999, at which time he again reported 
having incurred a stress fracture in the left hip in 1969.  
He complained of constant pain in the left hip that was a 
"10" on a scale of one to 10.  He also complained of 
stiffness and locking in the hip.  On examination he walked 
with a limp.  The range of motion of both hips was full, with 
pain in the left hip only on abduction.  There was pain to 
palpation throughout the left hip, but X-ray studies of the 
left hip and lumbosacral spine showed no abnormalities.  The 
veteran underwent electromyography (EMG) of the lower 
extremities, which was negative.  The examination resulted in 
a diagnosis of left hip pain, X-ray normal.  The examiner 
found that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals.

The veteran underwent an additional VA medical examination in 
September 2001, which included a medical opinion regarding a 
nexus between any current left hip complaints and an injury 
or disease in service.  The veteran then again stated that he 
had incurred a stress fracture of the left hip in 1969.  He 
also reported having been in a motorcycle accident 15 years 
previously, resulting in a fracture of the left upper tibia 
or lower femur, with open reduction and internal fixation.  
On examination he walked with a distorted gait, which the 
examiner attributed to the fracture near the knee.  The 
veteran described his left hip pain as being in the 
sacroiliac joint, but a straight-leg raising test was 
negative.  He was able to bend forward 90 degrees without 
discomfort, and there was full range of motion of the hips.  
The examiner found no evidence of hip disease in the clinical 
evaluation or the X-ray studies, and the left hip and 
sacroiliac joints appeared to be normal.

The examiner found that the veteran had some pain in the left 
sacroiliac joint of unknown etiology.  There was no evidence 
of disease in the left or right hip, and the examiner 
attributed the veteran's complaint of pain in the left lower 
extremity to the residuals of the motorcycle accident, with 
retention of the hardware in the bone.  He also found that 
the pain in the left sacroiliac joint was not likely related 
to military service.


Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were revised 
following initiation of the veteran's current claim.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  The change in the regulation is 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc).

If the claim for service connection for a particular 
disability has been previously denied, and the veteran is 
seeking reopening of that claim, VA will notify the veteran 
of any information and medical or lay evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to reopen 
his claim in January 2001.  The RO provided him a statement 
of the case in January 2000 and a supplemental statement of 
the case in October 2001.  In those documents the RO informed 
the veteran of the regulatory requirements pertaining to 
service connection and reopening of previously denied claims, 
and the rationale for not reopening his claim.  The veteran's 
representative has been provided the claims file for review, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified, and 
provided him VA medical examinations in August 1999 and 
September 2001.  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim.  The 
Board concludes that all existing, relevant evidence has been 
obtained for determining whether new and material evidence 
has been submitted, and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect.

The RO initially denied service connection for the residuals 
of a hip fracture in May 1979 because the evidence did not 
indicate that the veteran had sustained a hip fracture in 
service, and his complaints of hip pain were not supported by 
any objective evidence of relevant pathology.  The RO 
determined in November 1998 that new and material evidence 
had not been submitted to reopen the claim for service 
connection for the residuals of a left hip fracture.  The 
evidence then of record included the veteran's service 
medical records, which documented his complaints of pain in 
the right hip; his statements indicating that he continued to 
suffer pain from an in-service injury to the left hip; VA 
treatment records; and a VA medical examination showing that 
he continued to complain of pain in the left hip.  The VA 
treatment records and the VA examination did not reveal any 
clinical signs or diagnostic findings that resulted in a 
diagnosis of any disorder pertaining to the left hip.

The evidence received subsequent to the November 1998 
decision includes statements from the veteran in which he 
asserted that he injured his left hip in service, with 
continuing pain since then.  Those statements are cumulative 
of the statements he made prior to November 1998.  The 
evidence also includes VA treatment records and examination 
reports showing that he continued to complain of pain in the 
left hip.  With the exception of the diagnosis of chronic 
sacroiliitis in April 1999 and minimal degenerative joint 
disease of the hip in May 1999, the VA treatment records do 
not reflect that the veteran's complaints of pain resulted in 
a diagnosis of left hip pathology.  The diagnoses of 
sacroiliitis and minimal degenerative joint disease were 
apparently based on the veteran's pain complaints, because 
the X-ray studies and CT scan did not reveal any evidence of 
pathology.  In any event, none of the findings or complaints 
were medically related to service.  The examiner in August 
1999 determined that there was insufficient clinical evidence 
for any diagnosis of a left hip disorder, and the examiner in 
September 2001 was unable to find any etiology for the 
veteran's subjective complaints.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 
(Fed. Cir. 2001) (a complaint of pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted).  In summary, none of the medical evidence 
indicates that the veteran's subjective complaints or 
findings are related to an in-service disease or injury.

Because the medical evidence reflects the veteran's 
continuing pain complaints, and does not document any left 
hip pathology that is related to service, the medical 
evidence is cumulative and redundant of the evidence 
considered by decisionmakers in November 1998.  None of the 
evidence submitted subsequent to the November 1998 decision 
is, therefore, "new."  The evidence received since the 
prior final decision does not show that the veteran has a 
current hip disorder which is related to any event of service 
origin, which is the basis of the prior denial.  As such, the 
evidence is not material because it does not bear directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board has determined that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for the residuals of a stress fracture of 
the left hip.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the residuals 
of a stress fracture of the left hip is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

